DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/19/2022 with regards to claim 5 have been fully considered but they are not persuasive.

Regarding claim 5, applicant argues that Tezaur fails to teach the claimed language, particularly stating Tezaur shows that the test patterns arranged in a grid form do not overlap with each other in the planar direction of the test chart, while the claimed invention regards that the plurality of test patterns do not overlap with each other in a direction along a depth of the predetermined space. In other words, since the plurality of test patterns in Tezaur are not arranged in the depth direction of the test chart, they cannot form a 3D test chart as required by the claimed language.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As described by Tezaur in ¶0211 with reference to FIG. 25, an optical assembly 2515 may include optical elements such as collimators and relay lenses that are controlled to selectively change the angles of light rays coming from the image generator 2502 which allows for the image of the test chart to appear as if it may be at any selected, different focus distance or even making it look the right size, thus enabling a design wherein a virtual test chart is created using an focus distance from the lens assembly 20 which is being tested. In other words, a virtual depth of the test chart may be created at varying different focus distances, thus indeed the test patterns may be set in varying distances [directions] along a depth of the predetermined space [from the perspective of the imager to which the lens assembly 20 belongs to]. In other words, Tezaur does indeed teach test patterns arranged in the depth direction and indeed can form a 3D test chart as required by applicant’s claims.
	Therefore the rejection of claim(s) 5 is/are maintained. Regarding claim(s) 6-9 the claim(s) is/are dependent upon claim(s) 5 and are still rejected under the same basis as claim(s) 5 and the arguments presented above.

Examiner Notes
As per MPEP 821.04, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tezaur (U.S. PG Publication No. 2016/0080737).

In regards to claim 5, Tezaur teaches a method of forming a 3D test chart, comprising a step of configuring a projection source in a light path of a light source in such a manner that when said light source produce light beams (See FIG. 1 in view of ¶0082 and 0211), a plurality of test patterns which do not overlap with each other is formed in a predetermined space in a direction along a depth thereof by said projection source (See FIG. 2A-2C), wherein two adjacent said test patterns are spacedly aligned with each other to form said 3D test chart (See FIG. 4 and 17 as examples).

In regards to claim 6, Tezaur teaches the method, as recited in claim 5, wherein said projection source is provided between said light source and said predetermined space (See FIG. 1 and 25).

In regards to claim 9, Tezaur teaches the method, as recited in claim 5, wherein a shape of said test pattern is selected from the group consisting of a square shape, a triangular shape, a circular shape, an oval shape, a cross shape, a shape of a pair of black and white lines, a star shape, and the combination thereof (See FIG. 6-24 wherein various types of pattern shapes may be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezaur (U.S. PG Publication No. 2016/0080737) in view of Davis (U.S. Patent No. 3,519,357).

In regards to claim 7, Tezaur fails to teach the method, as recited in claim 5, wherein said projection source comprises a planar test chart and a focus zooming lens set, wherein said planar test chart is provided between said light source and said focus zooming lens set in such a manner that said focus zooming lens set and light beams of said light source are able to project information of said planar test chart to said predetermined space.
	In a similar endeavor Davis teaches wherein said projection source comprises a planar test chart and a focus zooming lens set, wherein said planar test chart is provided between said light source and said focus zooming lens set in such a manner that said focus zooming lens set and light beams of said light source are able to project information of said planar test chart to said predetermined space (See FIG. 1-3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Davis into Tezaur because it allows for the use of a slide projector, or the like, to support suitable test charts for directing an image of said test chart onto a viewing screen in order to demonstrate refractive characteristics of a lens as described in col. 1, li. 42-49.

In regards to claim 8, Tezaur teaches the method, as recited in claim 7, wherein said planar test chart comprises at least one testing object which is capable of being projected to said predetermined space by means of said focus zooming lens set, so as to form said test patterns.
	In a similar endeavor Davis teaches wherein said planar test chart comprises at least one testing object which is capable of being projected to said predetermined space by means of said focus zooming lens set, so as to form said test patterns (See FIG. 1-3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Davis into Tezaur because it allows for the use of a slide projector, or the like, to support suitable test charts for directing an image of said test chart onto a viewing screen in order to demonstrate refractive characteristics of a lens as described in col. 1, li. 42-49.

Allowable Subject Matter
Claims 1 and 2 allowable, pending rejections above.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Samuelson [U.S. Patent No. 5,966,208] and Tezaur [U.S. PG Publication No. 2016/0080737]) do not disclose, with respect to claim 1, a method for the formation of a 3D test chart by determining at least one predetermined area at each of a plurality of test chart layers wherein at least one test pattern is provided at said predetermined area of each of said plurality of test chart layers, the plurality of test chart layers are overlapped such that they do not overlap with each other in order to form the 3D test chart, finally at least one light source is configured in such a manner that the light source and a photographic arrangement to be tested are respectively provided at two opposite sides of the 3D test chart, and wherein a light beam of the light source passes through the test chart layers. Rather, the prior art fails to disclose providing such a light source to be used in a 3D test chart as per claimed. Accordingly, claims 1 and 2 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483